ORDER
Petitioner asks this Court to issue a writ of certiorari to review the decision of the Court of Appeals in Brown, et al. v. Earnhardt, 374 S. E. (2d) 513 (S. C. App. 1988). We grant the writ on all questions raised by petitioner.
The Appendix shall be docketed as of the date of this order. Petitioner shall file eight additional copies of the Appendix by the deadline for filing the petitioner’s brief. These additional copies need not be certified. The parties are directed to file briefs in accordance with Rule 8 of the Rule of Practice of the Supreme Court, except only one original brief and nine copies shall be required. This matter shall proceed in conformity with the Court’s rules.
It is so ordered.